Citation Nr: 0214056	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-18 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1944 to May 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 rating decision by the Seattle, Washington, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
declined to reopen the veteran's claim of service connection 
for a left shoulder disorder.  A Travel Board hearing was 
held at the RO before the undersigned in March 2000.

In a May 2002 decision, the Board found that new and material 
evidence had been submitted to reopen a previously denied 
claim of service connection for a left shoulder disability.  
The Board then undertook additional evidentiary development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
This development, and all required notice, has been 
performed.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current left shoulder disability and military 
service; there is no competent evidence that a pre-existing 
condition was aggravated by military service.


CONCLUSION OF LAW

Service connection for a left shoulder disability is denied.  
38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations. Well-groundedness is 
not an issue.  The record contains service medical records 
and VA examination reports.  The veteran has been notified of 
the applicable laws and regulations; discussions in the 
rating decision, in the August 1999 statement of the case, 
and in the July 2000 supplemental statement of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what the evidence of record shows.  The 
veteran was notified of VA's duty to assist and the 
associated responsibilities.  August 2002 correspondence from 
the Board informed the veteran of what evidence he was 
requested to provide; he did not provide the requested 
evidence but sent copies of service medical records already 
contained in the claims folder.  Correspondence in March 2001 
informed him of what evidence VA would obtain, and what he 
should submit.

Factual Background

The veteran's service medical records reveal that on December 
1944 enlistment examination, no disqualifying defects were 
noted; the spine and extremities were normal.  He was seen in 
January 1945 because atrophy of the left shoulder had been 
observed on the original physical examination.  On January 
1945 examination, muscular atrophy of the left shoulder was 
diagnosed, which had existed prior to service.  The veteran 
reported weakness of the left shoulder all his life.  His 
mother told him it was the result of a birth injury.  Physical 
examination showed atrophy of the left deltoid, loss of 15 
degrees of left elbow extension and 20 degrees incomplete 
supination of the left hand.  X-rays showed the head of the 
left humerus was not as well developed as the right, nor was 
the spine of the left scapula as clearly defined as the right.  
The examiner diagnosed a process of unequal bone development.  
This could be due to atrophy from disuse, but more likely 
explanations were a birth injury or sub-clinical 
poliomyelitis.  Further evaluation was conducted, and in 
February 1945 it was recommended that the veteran return to 
full duty, even with "obvious" left shoulder girdle atrophy 
and atrophy of the left arm.  The veteran had no complaints of 
pain or discomfort, and weakness was the only symptom noted.

In March 1945, a notation in the veteran's service medical 
records indicates that he was disqualified from the firing of 
a machine gun in Navy aircraft.  A note four days later stated 
that he was not physically qualified for duty involving 
training as a combat aircrewman.  There was no report of 
injury.

On examination in April 1945, the veteran complained that 
since his entry into the Navy, he had been unable to perform 
many normal functions.  He could carry on limited duties 
without symptoms, but when using the left arm he had marked 
pain and a sensation of tiredness.  On examination, there was 
marked atrophy of the deltoid, muscles of the scapular area, 
and the upper arm.  Further evaluation in April 1945 revealed 
complaints of an inability to carry out certain movements of 
the left arm because of weakness and awkwardness of the left 
shoulder.  There was no report of any in-service injury in the 
summarized case history.  It was recommended that the veteran 
be discharged due to the impaired function of his left arm.  
The examiner specified that the atrophy of the left shoulder 
was a condition which preexisted entry into service.   A May 
1945 Report of Medical Survey repeated the findings of the 
April examination and recommended that the veteran be 
discharged from service.  The veteran was advised of 
hospitalization privileges at VA facilities, but declined.  
Doctors felt no further hospitalization was required.

On March 1997 VA examination by a nurse practitioner, the 
veteran reported that he was discharged from the Navy 
following a tear injury to the left shoulder muscle.  The 
injury occurred during obstacle course training, and resulted 
in atrophy and an inability to use the arm properly.  There 
was pain on use in certain movements.  A medical record from 
1947 produced by the veteran noted atrophy of the left arm.  A 
1994 x-ray was negative.  The diagnosis was a tear injury to 
the left shoulder muscle in 1944, with a medical discharge.

In a March 2000 written statement, the veteran alleged that 
subsequent to his February 1945 return to full duty status, he 
slipped while climbing a cargo net on the obstacle course, and 
his arm was jerked.  He was treated at the dispensary with all 
purpose capsules, or APCs.  He hurt his shoulder again when 
training with a hard mounted machine gun in March 1945.  
Following his training, he was hospitalized and treated for 
the shoulder, and his discharge was recommended.  The veteran 
requested that VA obtain further service medical records, 
including dispensary records and hospital charts.  He also 
referred to current treatment at VA facilities.

In March 2000, the veteran testified at a Travel Board hearing 
before the undersigned.  He reiterated that he injured his 
shoulder in service on the obstacle course and again when 
firing a machine gun.  He did have a birth injury, which 
mainly resulted in the left arm not straightening out, and 
some weakness.  He played baseball and basketball in school, 
and completed his boot camp requirements without a problem.  
He did not seek treatment from VA or private doctors after 
service due to financial constraints, and self-medicated with 
over the counter pain medication.  He stated that detailed 
medical charts regarding his in-service treatment were 
maintained, but were not currently of record.  His wife 
testified that he had no complaints regarding his shoulder 
prior to service, but did have limitations after service.

In June 2000, a VA doctor was requested to opine as to whether 
the veteran's preexisting left shoulder condition suffered 
additional injury while in service based on a review of the 
claims file.  The examiner reviewed the file, including 
service medical records detailed above and the veteran's 
written statement.  The records appeared to be without gaps, 
and the examiner did not believe any were missing.  She opined 
that, on a more probable than not basis, there was no evidence 
of a service related injury which may have exacerbated the 
veteran's preexisting condition.

As was noted above, the Board undertook evidentiary 
development in this case following the May 2002 reopening of 
the previously denied claim.  The veteran was requested to 
produce a copy of the 1947 medical record cited by the 
examiner in the March 1997 VA examination report.  In 
response, the veteran submitted copies of his service medical 
records and a copy of his March 2000 written statement.  He 
also offered further argument.  The 1947 medical evidence was 
not submitted.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

Here, that there is a current disability is undisputed.  
Similarly, there is no dispute that there was a pre-existing 
condition of the left shoulder.  Atrophy of the left shoulder 
was noted on entry into service, although it was not 
considered disqualifying.  The veteran reported, and 
examiners agreed, that the atrophy was due to a birth defect.

However, there is no competent evidence of an injury in 
service or aggravation of the left shoulder disability in 
service.  The veteran has reported two incidents, one with a 
machine gun and another on the obstacle course, which 
resulted in aggravation of his disability.  March 1945 
service medical records do show that he was disqualified from 
firing a machine gun, and from service as a combat 
aircrewman, but there is no report of any injury or 
aggravation of his condition.  There is no mention at all of 
any incident or injury on the obstacle course.  While service 
medical records show extensive evaluation of the left 
shoulder, there is no evidence of any specific injury in 
service, or any increase in disability due to his preexisting 
disability. 

A VA nurse practitioner did conclude that there was an 
inservice injury, but the diagnosis of a tear injury was 
based upon an alleged 1947 record which has not been produced 
for consideration by the undersigned, and the history given 
by the veteran, which is not supported by the evidence of 
record.  Her diagnosis is, therefore, not probative of the 
issue, as it is in effect a mere repetition of the veteran's 
lay history.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
lay opinions of the veteran and his wife that his condition 
was aggravated by military service is not competent evidence, 
as laypersons are not competent to offer opinions on issues 
requiring specialized knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The sole medical opinion based on a complete review of the 
claims file, including service medical records, concluded 
that there was no evidence of an inservice injury or 
aggravation of a pre-existing condition.  Therefore, because 
the preponderance of the evidence is against the veteran's 
claim, the appeal must be denied.


ORDER

Service connection for a left shoulder disability is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

